Citation Nr: 1537493	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1951 to January 1953, to include service in the Republic of Korea.  The Veteran was awarded the Korean Service Medal with one Bronze Star.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Symptoms of hearing loss were continuous since service.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran is seeking service connection for bilateral hearing loss.  He filed his service connection claim in July 2010.  He reported being exposed to excessive noise, both in basic training and during his service in the Republic of Korea, and was not provided hearing protection, which resulted in his current hearing loss.  He also reported that his hearing has been bad since his active service.

As the Veteran's service record shows he had eight months of foreign service, combined with his Korean Service Medal, exposure to acoustic trauma is conceded.  38 U.S.C.A. § 1154(a).  

In May 2011, the Veteran underwent a VA Audio examination.  The audiological testing showed that the Veteran had bilateral hearing loss.  The examiner noted that the Veteran's degree and configuration of hearing loss was consistent with noise exposure as a possible cause.  

VA regulations do not require hearing loss for VA purposes to be present during service.  Rather, hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

Thus, the criteria for service connection may be substantiated by credible lay testimony establishing continuity of symptomatology.

Here, the Veteran served on active duty in the Republic of Korea.  Unfortunately, the Veteran's service treatment records were destroyed.  However, the Veteran has credibly and competently reported perceiving a decrease in hearing acuity during and since service due to noise exposure from basic training and during his service in the Republic of Korea without the use of hearing protection. 

The Board is quite satisfied that this evidence is consistent with a finding of continuity of symptomatology.  As such, the criteria for service connection for bilateral hearing loss are considered to have been met, and service connection is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


